Exhibit 10.1

 

Confidential Settlement Communication

Subject to Rule 408 of the Federal Rules of Evidence

 

 

o Company’s Copy

 

o Coote’s Copy

 

PLEASE READ THIS AGREEMENT CAREFULLY.

IT CONTAINS A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

To Jeremy P. Coote:

 

This Agreement establishes the terms under which Manugistics Group, Inc. and its
subsidiaries (“Manugistics” or the “Company”) and you ended your employment in
the capacity of President of Manugistics and President of the Company, effective
as of the close of business on August 31, 2004 (the “Separation Date”) and of
your release of Manugistics and others described below from any claims you might
have against any of them related to your employment and other matters described
in the release (the “Release”).

 

Resignation

As of the Separation Date you resigned as President of Manugistics Group, Inc.
and of all its subsidiaries, and as a director of Manugistics Holding
(Mauritius), Inc.

 

 

Payment

Contingent upon the lapse of the revocation period without your revoking the
Release, the Company will pay to you, or to your estate in the event of your
death, a total of 52 weeks’ salary  which will be paid out  over a 52 week
period of time, except as such payment period may otherwise be shortened in
accordance with the terms of this Agreement (the “Severance Period”), reduced by
any federal or state withholding taxes or other required deductions normally
deducted from your pay (and reduced for any stub pay periods at the beginning or
end of the payments). You agree that, in the absence of this Agreement, your
entitlement to this paymentwould be uncertain and that your benefits under this
Agreement are more than adequate consideration for the Release. The parties have
agreed to these payments in connection with your resignation to avoid any
dispute regarding the terms and conditions of your departure. In addition, you
will also receive any accrued vacation pay.

 

 

 

Equity
Compensation

All stock options which you hold will stop vesting on the date the Severance
Period ends and all options which are vested on the date your Severance Period
ends shall be exercisable for a period of thirty (30) days following such date,
after which they shall terminate, provided that if such thirty (30) day period
would commence during a Company imposed blackout period, then the Company shall
extend the exercise period for a period of thirty (30) days following the
cessation of such Company imposed blackout period. All options which are not
vested on the date your severance period ends shall be forfeited.

 

--------------------------------------------------------------------------------


 

Limitations on
Other Benefits
or Compensation

Except as otherwise set forth herein, you understand and agree that you will
receive no other wage, accrued vacation, backpay, bonus, incentive or other
compensation, severance, or other payments or benefits from Manugistics or
affiliates of Manugistics (other than those set forth in this and the preceding
paragraphs), or under Manugistics’ generally available plans (other than any
qualified retirement plans). During the Severance Period, you also will be
entitled to receive the Benefits (as defined in your Offer Letter from the
Company dated June 19, 2003 (the “Offer Letter”) (to the extent permissible
under the terms of the plan governing the Benefit) in accordance with Company
policy for executives at your level as in effect from time to time, subject to
whatever generally applicable amendments (or terminations) of such programs the
Company makes during the Severance Period. Following the Severance Period, all
Benefits will cease except that you will remain eligible for continued health
coverage under Section 4980B of the Internal Revenue Code of 1986 at your own
expense for the period, if any, required for such coverage.

 

 

Effect of
Other
Employment

You acknowledge and agree that if you become employed full time by another
entity at any point after the Separation Date, all payments and benefits under
this Agreement will cease as of the effective date of such employment. You agree
that you will have received adequate consideration for this Agreement even if
you receive no payments under the Payments section above because you had the
opportunity to receive such payments

 

 

Parachute
Payments

Payments under this Agreement shall be made without regard to whether the
deductibility of such payments (or any other payments or benefits) would be
limited or precluded by Section 280G of the Internal Revenue Code of 1986 (the
“Code”) and without regard to whether such payments would subject you to the
federal excise tax levied on certain “excess parachute payments” under Section
4999 of the Code; provided, however, that if the Total After-Tax Payments (as
defined below) would be increased by the reduction or elimination of any payment
and/or other benefit (including the vesting of your options) under this
agreement, then the amounts payable under this agreement shall be reduced or
eliminated as follows: (i) first, by the reduction or elimination of any cash
payments or other benefits (other than the vesting of your options) and (ii)
second, by the reduction or elimination of the vesting of your options that
occurs as a result of such Change of Control (as provided in the Offer Letter),
to the extent necessary to maximize the Total After-Tax Payments. The
determination of whether and to what extent payments or vesting under this
agreement are required to be reduced in accordance with the preceding sentence
will be made by the Company’s independent, certified public accountant. In the
event of any underpayment or overpayment under this agreement (as determined
after the application of this paragraph), the amount of such underpayment or
overpayment will be immediately paid to you or refunded by you, as the case may
be, with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code. For purposes of this Agreement, “Total After-Tax
Payments” means the total of all “parachute payments” (as that term is defined
in Section 280G(b)(2) of the Code) made to or for the benefit of you (whether
made hereunder or otherwise), after reduction for all applicable federal taxes
(including, without limitation, the tax described in Section 4999 of the Code).

 

--------------------------------------------------------------------------------


 

Release of Claims

You, for yourself and your heirs, executors, administrators, representatives,
and assigns, as a free and voluntary act, release and discharge Manugistics and
any related entities including parent, divisions, subsidiaries, or affiliates,
and their present, former, and future employees, officers, directors,
stockholders, counsel, and anyone acting or purporting to act on behalf of any
of them, from any and all debts, obligations, demands, claims, judgments or
causes of action of any kind whatsoever, whether now known or unknown, in tort,
in contract, by statute, or any other basis for compensatory, punitive or other
damages, expenses, reimbursements or costs of any kind relating to your
employment by Manugistics  or any associated or affiliated company or the
cessation of such employment relationship and all circumstances related thereto.
This release and discharge includes, but is not limited to, any and all claims,
demands, rights and/or causes of action, arising up to the date of this Release,
including those that might arise out of allegations relating to any claimed
breach of an alleged oral or written contract, or any purported employment
discrimination or civil rights violations, or any alleged acts of slander,
libel, or intentional infliction of emotional distress, and any claims to have
been treated unfairly or in a manner contrary to articles or by-laws as a
director or officer of any of the Manugistics entities. Manugistics 
specifically disclaims any liability to, or for wrongful acts against, you or
any other person on the part of itself, its shareholders, subsidiaries,
affiliates, and successors and the directors, officers, employees and agents of
each of them.

 

 

 

 

This Release includes but is not limited to a release of any rights or claims
you may have under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which prohibits age discrimination in employment; Title VII of the
Civil Rights Act of 1964, as amended, which prohibits discrimination in
employment based on race, color, national origin, religion or sex; the Equal Pay
Act, which prohibits paying men and women unequal pay for equal work; the
Americans with Disabilities Act of 1990, which prohibits discrimination against
disabled persons; the Vocational Rehabilitation Act of 1973, which prohibits
discrimination against handicapped persons; the Civil Rights Act of 1991, the
Maryland Civil Rights Act, and any other federal, state, or local laws or
regulations prohibiting employment discrimination; and any claim for
reinstatement. This also includes your release of any claims for wrongful
discharge, breach of contract (express or implied), breach of any covenant of
good faith and fair dealing (express or implied), any claims that Manugistics 
has dealt with you unfairly or has denied you any rights under its policies and
procedures  or any other claims arising under common or civil law and relating
to your employment or termination, and any claims under the Employee Retirement
Income Security Act of 1974, which regulates employee benefit plans and also
prohibits actions taken to discharge or discriminate against someone to prevent
his exercising any right under an employee benefit plan or to interfere with his
attainment of any such right.  It does not release claims under ADEA or on any
other basis that arise after the date you sign this Release.

 

 

 

Known and
Unknown Claims

To implement a full and complete release and discharge, you expressly
acknowledge that this Release is intended to include in its effect, without
limitation, all claims you do not know or suspect to exist in your favor at the
time

 

--------------------------------------------------------------------------------


 

 

of execution of this Release. You agree that this Release contemplates the
extinguishment of any such claim or claims.

 

 

Period for
Consideration

You acknowledge that, as ADEA requires, you are being given a period of 21 days
to review and consider the release of claims under ADEA contained in this
Release before signing and you have been informed that you may use as much or as
little of this period as you wish before signing. As ADEA also requires, you may
revoke (that is, cancel) the release of ADEA claims in this Release before the
release becomes effective as to ADEA. ADEA provides a seven day period for such
revocation (the “Revocation Period”), which Manugistics  and you agree will
start on the day you sign this Release. You would make this revocation by
delivering a written notice of revocation to Timothy T. Smith, General Counsel,
Manugistics, 9715 Key West Avenue, Rockville, MD 20850. For this revocation to
be effective, Mr. Smith must receive this notice no later than the close of
business on seventh day following the day you sign this Release. If you revoke
the release of claims under ADEA before that deadline, this Release will not be
effective or enforceable as to those claims; however, Manugistics  will then not
make the Payments outlined above.

 

 

Indemnification

Manugistics agrees that you are not releasing any claims you may have for
indemnification under state or other law or the charter, articles, or by-laws of
Manugistics and its affiliated companies, or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when you were a director or officer of Manugistics or any affiliated
company; provided, however, that (i) Manugistics’ execution of this Agreement is
not a concession or guaranty that you have any such rights to indemnification,
(ii) that this Agreement does not create any additional rights to
indemnification, and (iii) that Manugistics retains any defenses it may have to
such indemnification or coverage.

 

 

No Reliance

You acknowledge and agree that, in deciding to execute this Agreement and the
Release, (i) you have relied entirely upon your own judgment, (ii) you have been
advised to and have had the opportunity to consult  with legal, financial, and
other personal advisors of your choosing as you consider appropriate in
assessing whether to execute this Agreement, and (iii) you have read and fully
understood all the terms of this Agreement. Except as written into this
Agreement, neither you nor Manugistics  is relying or has relied upon any
statements, representations, warranties, or other promises, express or implied,
oral or written, as to fact or as to law, made by the other party, or any other
person, including, without limitation, any attorney or agent of either party, or
upon any consideration of any form received or to be received by any party from
any other person, including, without limitation, any attorney or agent of a
party.

 

 

Settlement

The parties have reached this Agreement and Release to, among other things,
settle any claims or potential claims relating to your employment or the
termination of your employment that you have or may have against Manugistics and
any related entities including parent, subsidiaries, successors, or affiliates,
and their present, former and future employees, officers, trustees, partners,
shareholders, counsel, and anyone acting or purporting to act on behalf of any
of them. Neither this Agreement nor any other document or written or oral

 

--------------------------------------------------------------------------------


 

 

statement prepared or made in connection with this Agreement, nor any discussion
of the matters referred to in this Agreement nor any payment under this
Agreement, constitutes, or should be deemed to constitute, (a) an admission of
law or fact or an admission of any liability or wrongdoing by you or Manugistics
with respect to any claims, unasserted claims, or demands relating to or arising
out of or in connection with any matter whatsoever (and Manugistics specifically
denies  any such liability or wrongdoing) or (b) evidence of any matter
whatsoever, except for the agreement expressly set forth in this Agreement.

 

 

Restrictive
Covenants

You agree that during the course of your employment Manugistics, you were
provided with Manugistics’ confidential and proprietary information, including,
but not limited to, their customer and pricing information, proprietary business
plans, technical or financial information and other trade secrets. You agree
that you will treat all such information as confidential and proprietary and
that you will not share, disclose or use any such information for any purpose
other than in performing your duties with us.  Confidential information does not
include: (a) information which is or becomes a part of the public domain through
no act or omission by you; or (b) information that is known to you prior to your
employment with Manugistics.

 

 

 

You further agree that for twelve months from the date of this Agreement not to:
(a) participate, without prior written consent from the Company’s Board of
Directors and Manugistics or a person authorized thereby, in the management or
control of, or act as a consultant for or employee of, any software or services
company which is in direct competition in the Americas or in such other
geographical regions for which you may have been assigned responsibilities
during your employment with Manugistics, the Company, or any of their respective
subsidiaries, divisions, or affiliates; (b) solicit the sale of any product or
service, in competition with Manugistics, the Company, or any of their
respective subsidiaries, divisions or affiliates, from any person who is, or was
at any time during your employment, a client, customer, or prospective customer
of Manugistics, the Company, or any of their respective subsidiaries, divisions
or affiliates; or (c) induce or attempt to induce any employee or independent
contractor of Manugistics, the Company, or any of their subsidiaries, divisions,
or affiliates, to terminate his or her employment or consultant relationship in
order to enter into competitive employment or a competitive consulting
relationship.

 

 

No Disparaging
Comments

Except as the law may require, you agree that you will not in any way, directly
or indirectly, to any employee of Manugistics or to any other person (including
but not limited to any communications with the press or other media), make any
statement that could reasonably be interpreted to criticize or disparage the
performance, competency, or ability of Manugistics or its affiliates as a
provider of software or other products and services, or the officers, directors,
employees, or agents of any of them at any time after the execution of this
Agreement, nor will you do or say anything that likely would have the effect of
disrupting or impairing Manugistics’ normal, ongoing business operations or
harming Manugistics’ reputation with its associates, employees, clients,
investors, suppliers, dealers, acquisition prospects, or the public. It will not
be a violation of

 

--------------------------------------------------------------------------------


 

 

this paragraph for you to make truthful statements, under oath, as required by
law or formal legal process. This paragraph does not prohibit you from
communicating any alleged misconduct to appropriate management personnel at
Manugistics, to the audit committee of the Board, or to an appropriate
governmental entity, or from cooperating with any of the foregoing in any
investigation. By entering into this Agreement, you agree to make yourself
available as reasonably requested by Manugistics or the Board’s audit committee
in connection with any such investigation. Manugistics likewise agrees that it
will not in any way directly or indirectly, to any person (including but not
limited to any communications with the press or other media), make any
statements that could reasonably be interpreted to criticize or disparage your
performance, competency or ability, nor will Manugistics disrupt or impair your
future job opportunities, or harm your professional reputation. Manugistics
agrees that any statement that it makes to any person (including but not limited
to any communications with the press or other media) with respect to you shall
be consistent with the terms of this Agreement.

 

 

Client Contacts

Through the Severance Period, you agree that, if you are contacted by any
current, former, or prospective clients of Manugistics with respect to its
current or prospective business, you will refer the contacting person or entity
to the CEO for reply or further communications, except as and to the extent that
the CEO asks you to respond.

 

 

Return of Property

On or before the Separation Date, you agree to deliver to Manugistics any office
equipment (including computers), keys, and other access devices, and any
Confidential Information or other materials (written or otherwise) not available
to the public or made available to the public in a manner you know or reasonably
should recognize Manugistics did not authorize, and any copies, excerpts,
summaries, compilations, records, or documents you made or that came into your
possession during your employment. You agree that you will not retain copies,
excerpts, summaries, or compilations of the foregoing information and
materials. You will return any and all files (whether hard copies or in
electronic form). You agree not to remove or retain any files, databases, or
other records.

 

 

Entire Agreement

This Agreement is the entire agreement between (i) you and (ii) Manugistics and
the other parties released by this Agreement, with respect to your employment,
other than the Code of Conduct, Conditions of Employment, and the documents
underlying your stock option grants. You hereby affirm your continuing
obligations under the Code of Conduct and Conditions of Employment. Any other
prior agreements, oral or written, between you and Manugistics and its
affiliated companies are hereby terminated as of the Separation Date and shall
have no further force or effect, other than the agreements listed in the
preceding sentence.

 

 

Binding Effect

This Agreement binds any and all successors and assigns of Manugistics and your
heirs and beneficiaries.

 

 

Withholding

All payments under this Agreement will be reduced by any federal or state
withholding taxes or other required deductions.

 

--------------------------------------------------------------------------------


 

Arbitration

Manugistics and you agree that the Arbitration provisions of the Offer Letter
remain in place and will also govern any dispute regarding this Agreement.

 

 

Governing Law

The laws of the  State of Maryland (other than its conflict of laws provisions)
govern this Agreement.

 

 

Effectiveness

This Agreement does not become effective until it has been executed and
delivered by both Manugistics and you.

 

 

THIS IS A RELEASE — READ CAREFULLY BEFORE SIGNING.

YOU SHOULD CONSULT WITH AN ATTORNEY.

 

You acknowledge that you have read this Agreement, understand it, and are
voluntarily entering into it.

 

 

 

Manugistics Group, Inc.

 

 

 

 

October 18, 2004

By:

/s/ Raghavan Rajaji

 

Date Signed

Name:

Raghavan Rajaji

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

 

 

 

Witness:

 

 

 

 

Signed:

/s/Mark Goldstone

 

 

 

Date Signed: October 18, 2004

 

 

Name: Mark Goldstone

 

 

 

 

 

Accepted and agreed to:

 

 

 

 

 

10/14/04

/s/Jeremy P. Coote

 

Date Signed

Jeremy P. Coote

 

 

Witness:

 

 

 

 

Signed:

/s/ Christopher S. Miller

 

 

 

Date Signed: October 14, 2004

 

 

Name: Christopher S. Miller

 

 

--------------------------------------------------------------------------------